Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ application 16/884,002 filed on 5/26/2020.  
	Claims 1-20 are pending for consideration.

2.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites “The method of claim 8, wherein access by the first user to the first memory is ended in response to receiving an indication that a usage period ended for the second user to access the second memory through the service processor.”
	Thus, claim 11 is based on the condition that “a usage period ended for the second user to access the second memory through the service processor.” However, claim 11 depends from claim 8, which recites “enabling communication of a root of trust processor to a first memory returned after a first user ended access to the first memory through a service processor in the cloud computing system; preparing, by the root of trust processor, the first memory for future use, while the service processor is enabled to communicate with a second memory for a second user to access.”
	Thus, according to claim 8, the event “while the service processor is enabled to communicate with a second memory for a second user to access” occurs “after a first user ended access to the first memory.” On the other hand, claim 11 recites “wherein access by the first user to the first memory is ended in response to receiving an indication that a usage period ended for the second user to access the second memory through the service processor.” The scenarios recited in claim 8 and claim 11 appear to contradict each other.
	Clarifications/corrections are needed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim 1, and 4-7 are rejected under pre-AIA  35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lin et al. (US Patent Application Publication 2015/0120779, hereinafter Lin).
	As to claim 1, Lin teaches An apparatus of a collection of computing systems [as shown in figures 1 and 2], to prepare memory for reuse, comprising: 
a first memory part [one of the storage stacks, figure 2, 212A-212L. for example, 212A] that is accessible to a first client device of a first user during a usage period of the first user [for example, one of the clients, figure 2, 204A-204M; The storage host device 108 can make some or all of the storage space on the mass storage devices 112A-112M available to the client systems 104A-104N in a conventional manner … (¶ 0021)]; 
a service processor [for example, host, figure 2, 208A, comprising N-module (214A) D-module (216A), and M-host (218A); The hosts 208A-208N can be configured to include several modules, including an N-module 214, a D-module 216, and an M-host 218 (each of which can be implemented by using a separate processor executable module) and an instance of a replicated database (RDB) 220 … (¶ 0025)] coupled to a switch [cluster switching fabric, figure 2, 210; The hosts 208A-208N and the storage stacks can be interconnected by a cluster switching fabric 210, which can be embodied as one or more storage network switches, for example … (¶ 0029)], wherein the service processor is in communication with the first memory during the usage period [… The N-modules 214A-214N include functionality that enables hosts 208A-208N, respectively, to connect to one or more of the client systems 204 over the network 206, while the D-modules 216A-216N provide access to the data stored at storage devices in storage stacks 212A-212L … (¶ 0025)]; 
a root of trust processor [for example, host, figure 2, 208N, comprising N-module (214A) D-module (216A), and M-host (218A); The hosts 208A-208N can be configured to include several modules, including an N-module 214, a D-module 216, and an M-host 218 (each of which can be implemented by using a separate processor executable module) and an instance of a replicated database (RDB) 220 … (¶ 0025)] coupled to the switch [cluster switching fabric, figure 2, 210; The hosts 208A-208N and the storage stacks can be interconnected by a cluster switching fabric 210, which can be embodied as one or more storage network switches, for example … (¶ 0029)], wherein the root of trust processor is inaccessible to the first client device of the first user during the usage period [as shown in figure 2, where each of the clients (204A-204M), is configured to connected to only one of the hosts (208A-208N); Technology is disclosed for stack isolation in a storage system including a storage network switch and multiple storage sub-systems (e.g., storage stacks). The storage network switch includes multiple ports and at least one of the ports is configured to dynamically connect to a device that can be either a storage controller device or a storage sub-system … (abstract); … The N-modules 214A-214N include functionality that enables hosts 208A-208N, respectively, to connect to one or more of the client systems 204 over the network 206, while the D-modules 216A-216N provide access to the data stored at storage devices in storage stacks 212A-212L …  … (¶ 0025)]; 
a second memory part [one of the storage stacks, figure 2, 212A-212L. for example, 212L] that is inaccessible to the first client device of the first user during the usage period of the first user [as shown in figure 2, where each of the clients (204A-204M), is configured to connected to only one of the storage stacks (212A-212L); In storage technology, a storage server (or "storage system") is a processing system that provides one or more storage clients with access (e.g., read and write access) to a mass storage facility over a network. Such a system is called a network storage system. In other words, a storage server is adapted to store and retrieve data on behalf of one or more client processing systems ("clients" or "hosts") in response to requests received from the hosts. At least some storage servers can provide clients with both file-level access and block-level access to data stored in storage devices (e.g., disks, solid-state drives, etc.) … (¶ 0001); The storage host device 108 can make some or all of the storage space on the mass storage devices 112A-112M available to the client systems 104A-104N in a conventional manner … The storage host device 108 can present or export data stored at mass storage device 112A-112M as volumes (also referred to herein as storage volumes) to one or more of the client systems 104A-104N … (¶ 0021-0022)]; and 
one or more control signals to trigger the root of trust processor to prepare the second memory part for deployment while the service processor is in communication with the first memory part [The network adapter 310 can include multiple ports to couple the storage controller 300 to one or more clients over point-to-point links, wide area networks, virtual private networks implemented over a public network (e.g. the Internet) or a shared local area network. The network adapter 310 thus can include the mechanical, electrical and signaling circuitry needed to connect the storage controller 300 to the network. Illustratively, the network can be embodied as an Ethernet network or a Fibre Channel (FC) network. A client can communicate with a node over the network by exchanging discrete frames or packets of data according to pre-defined protocols, e.g., TCP/IP (¶ 0035)].
As to claim 4, Lin teaches The apparatus of claim 1, wherein the root of trust processor prepares the second memory part by reconfiguring the second memory part for use by a second user [as shown in figure 2, where each of the clients (204A-204M), is configured to connected to any of the hosts (208A-208N) and any of the storage stacks (212A-212L);; Technology is disclosed for stack isolation in a storage system including a storage network switch and multiple storage sub-systems (e.g., storage stacks). The storage network switch includes multiple ports and at least one of the ports is configured to dynamically connect to a device that can be either a storage controller device or a storage sub-system … (abstract); … The N-modules 214A-214N include functionality that enables hosts 208A-208N, respectively, to connect to one or more of the client systems 204 over the network 206, while the D-modules 216A-216N provide access to the data stored at storage devices in storage stacks 212A-212L …  … (¶ 0025)].
As to claim 5, Lin teaches The apparatus of claim 1, further comprising a connector coupled to the root of trust processor and the switch, wherein the root of trust processor transmits signals via the connector, to instruct the switch to swap access of the service processor and the root of trust with the first memory part and second memory part [as shown in figure 2, where each of the clients (204A-204M), is configured to connected to any of the hosts (208A-208N) and any of the storage stacks (212A-212L);; Technology is disclosed for stack isolation in a storage system including a storage network switch and multiple storage sub-systems (e.g., storage stacks). The storage network switch includes multiple ports and at least one of the ports is configured to dynamically connect to a device that can be either a storage controller device or a storage sub-system … (abstract); … The N-modules 214A-214N include functionality that enables hosts 208A-208N, respectively, to connect to one or more of the client systems 204 over the network 206, while the D-modules 216A-216N provide access to the data stored at storage devices in storage stacks 212A-212L …  … (¶ 0025)].
As to claim 6, Lin teaches The apparatus of claim 1, wherein the first memory part and the second memory part include flash memory [… the storage system 102 includes at least one storage host device 108 (e.g. a storage controller device), a storage network switch 110, and one or more mass storage devices 112A-112M, e.g., conventional magnetic disks, optical disks (e.g. CD-ROM or DVD based storage), magneto-optical (MO) storage, tape data storage, flash memory storage device or any other type of non-volatile storage devices suitable for storing structured or unstructured data … (¶ 0018)].
As to claim 7, Lin teaches The apparatus of claim 1, wherein the switch has multiple input lines and multiple output lines [as shown in figure 2, where the switching fabric (210) has multiple connections].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 2-3, 8-10, and 12-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (US Patent Application Publication 2015/0120779, hereinafter Lin), and further in view of Salah et al. (US Patent Application Publication 2016/0246542, hereinafter Salah).
As to claim 2, Lin does not expressively teach preparing the second memory part by erasing data from a previous user of the second memory.
However, erasing data from a previous user prior to allocating the memory space to a next user is well known and commonly used practice in the art. 
	For example, Salah specifically teaches preparing the second memory part by erasing data from a previous user of the second memory [… For example, when the volatile memory 30 is accessed/shared by multiple users, the predefined event can be after termination of a first user session and/or at the time of switching between one user and another (after session termination of a first user and before session commencement of a subsequent user). This is in order to clean/erase the data stored by a first user on the memory before a second user is granted access to the memory … (¶ 0047)].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to erase data from a previous user of the second memory, as demonstrated by Salah, so that the second user can have a clean slate to store the data.
As to claim 3, Lin in view of Salah teaches The apparatus of claim 2, wherein the erasing of data includes returning the second memory to an initial factory state [Salah -- [… For example, when the volatile memory 30 is accessed/shared by multiple users, the predefined event can be after termination of a first user session and/or at the time of switching between one user and another (after session termination of a first user and before session commencement of a subsequent user). This is in order to clean/erase the data stored by a first user on the memory before a second user is granted access to the memory … (¶ 0047)].
As to claim 8, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
Further, Salah teaches a cloud computing system, in which multiple users sharing memory resources, where one user terminating usage and switching to the next user [In the cloud virtualized infrastructure, multiple tenants may co-exist in the same physical host, sharing the host's physical DRAM memory and disk storage. Virtualization technology used in the cloud creates the illusion of having multiple virtual machines (VMs) within the same physical host by means of sharing and multiplexing the host resources which include its multiple CPU cores, physical memory, and hard disk … (¶ 0002); The predefined event can be any event configured a priori by a user which when it occurs, data stored on the volatile memory 30 needs to be deleted. When the memory 30 is used by users, processes, applications, and/or services, the predefined event can be for example at the time of use termination and/or switching between the different users, processes, applications and/or services respectively. For example, when the volatile memory 30 is accessed/shared by multiple users, the predefined event can be after termination of a first user session and/or at the time of switching between one user and another (after session termination of a first user and before session commencement of a subsequent user). This is in order to clean/erase the data stored by a first user on the memory before a second user is granted access to the memory. Sharing volatile memory 30 between multiple users can happen in various contexts, such as for example in computing clouds where virtual machines accessing a same volatile memory 30 are accessed by multiple users … (¶ 0047)].
It is noted that “enabling” a device is achieved by connecting the device via the switching fabric, and “disabling” a device is achieved by disconnecting the device via the switching fabric.
As to claim 9, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
It is noted that “enabling” a device is achieved by connecting the device via the switching fabric, and “disabling” a device is achieved by disconnecting the device via the switching fabric.
As to claim 10, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
	As to claim 12, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
	As to claim 13, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As to claim 3” presented earlier in this Office Action for details.
As to claim 14, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
As to claim 15, it recites substantially the same limitations as in claim 8, and is rejected for the same reasons set forth in the analysis of claim 8. Refer to “As to claim 8” presented earlier in this Office Action for details.
As to claim 16, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
As to claim 17, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As to claim 3” presented earlier in this Office Action for details.
As to claim 18, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.
As to claim 20, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to “As to claim 7” presented earlier in this Office Action for details.
		
					Conclusion
6.	Claims 1-20 are rejected as explained above. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
July 20, 2022